 In the Matter of LANDIS MACHINE COMPANY, INC., EMPLOYERandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA (UAW-CIO), PETITIONERCase No. 6-R-1410.-Decided October 4,,1946Messrs. Moultrie HittandJohn C. Gall,both of Washington, D. C.,andMessrs. Crawford N. KirkpatrickandJohn J. Schmidt,both ofWaynesboro, Pa., for the Employer.Messrs.Robert P. O'DonnellandHarold N. Pittman,both ofWaynesboro, Pa., for the Petitioner.Mr. Arthur Christopher, Jr.,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Board onJune 13, 1946, conducted a prehearing election among employees, ofthe Employer in the alleged appropriate unit, to determine whetheror not they desired to be represented by the Petitioner for the purposesof collective bargaining.'At the close of the election, a Tally of Ballots was furnished theparties.The Tally shows that there were approximately 675 eligiblevoters and that 600 of these eligible voters cast ballots, of which 347were for the Petitioner and 253 were against the Petitioner.Thereafter, a hearing was held at Waynesboro, Pennsylvania, onJuly 11, 1946, before W. G. Stuart Sherman, hearing officer.At thehearing, the Employer moved to dismiss the petition on the groundthat the document indicates on its face that Petitioner does not rep-resent a majority of the employees in the alleged appropriate unit.The hearing officer referred the motion to the Board for ruling thereon.For reasons stated hereinafter, the motion is denied.The hearingofficer's rulings made at the hearing are free from prejudicial error'On June 10, 1946, beforethe election herein,the Employer filed withthe RegionalDirector a motion to correct theprocedurein which itquestionedthe Board's practice ofholding prehearingelections and argued that "on principlesof equityand sound publicpolicy a hearingshould certainly precede an election in order to afford an opportunity toany other party or parties who might hod they hadan interestto appear,and give testi-mony in advanceupon whichthe Boardmight thereafter decide advisedly,in the light ofthe evidence,whether an election was necessary or proper."The RegionalDirector deniedthe motion.We have previously considered similar contentions in analogous cases and,as in those cases, find them to be lacking inmerit.Accordingly,we hereby sustain theRegionalDirector's rulingMatterof E. R.Squibb & Sons,67N. L. R. B. 557.Cf., also,Inland Empire District Council, Lumber and Sawmill Workers Union v. Millis, etal., 325U. S 697.71 N. L. R. B., No. 33.282 LANDIS MACHINE COMPANY, INC.283and are hereby affirmed. The request of the Employer for oral argu-ment before the Board is hereby denied inasmuch as we are of theopinion that the record adequately presents the issues and the positionsof the parties.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THEBUSINESSOF THE EMPLOYERLandis Machine Company,a Pennsylvania corporation,is engagedin the manufacture,sale, and distribution of threading and cuttingmachines,die heads,and collapsible taps at its plant in Waynesboro,Pennsylvania.During the 1-year period ending June 10, 1946, theEmployer purchased approximately$1,250,000 worth of raw materialsfor use in its manufacturing operations at this plant,of which amountabout 20 percent represented shipments from sources outside theCommonwealth of Pennsylvania.During the same period,the Em-ployer sold and distributed from this plant in excess of $4,000,000worth of finished products,of which amount approximately 75 percentrepresented shipments to points outside the Commonwealth.The Employeradmits andwe find thatit is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONOn March 12, 1946, the Petitioner requested recognition as theexclusive bargaining representative of employees of the Employer inthe alleged appropriate unit.The Employer refused such recognition.On May 3, 1946, the Petitioner filed its' petition. In its brief the Em-ployer, in effect, urged that the June 15, 1944, contract between it andInternational Association of Machinists, Lodge No. 513, herein calledthe IAM, constitutes a bar to this proceeding.Pursuant to a Decision and Direction of Election,2 the Board, onApril 5, 1944, certified the IAM as the exclusive bargaining repre-sentative of the employees here involved.On June 15, 1944, the Em-ployer and the JAM executed a collective bargaining contract cover-ing these employees. It provided for an initial period of 1 year and forits automatic renewal from year to year thereafter, unless either partygave notice in writing at least 30 days before any anniversary date of2 54 N L R B 1440. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDa desire to modify or terminate the agreement.At the close of the firstyear an issue arose between the parties as to whether the contract wasautomatically renewed for another year.This issue and others werethereupon certified to the War Labor Board which issued its directive-early in 1945 and found, among other things, that the contract had notexpired on the first anniversary date.Although the parties enteredinto further negotiations, the last conference being held in March of1946, they were unable to agree upon the terms of another contract.In fact, it now appears that the IAM has surrendered its charter to itsparent organization and has, through its International representative,advised an agent of the Board that it has no interest in this proceeding.As appears above, the petition was filed on May 3, 1946, in advanceof the operative date in 1946 of the 30-day automatic renewal noticeclause in the contract. It is well settled, therefore, in view of thetimeliness of the petition, that the contract cannot operate as a bar toan election at this time.3Moreover, and apart from other considera-tions, we find that the fact that the IAM has ceased to function as arepresentative of the employees of the Employer renders the June 15,1944, contract with the Employer ineffective as a bar to thisproceeding.'The Employer contends, also, that the petition should be dismissedon the ground that the document indicates on its face that Petitionerdoes not represent a majority of the employees of the Employer. Itpoints, in this connection, to the following statement therein : "TheUnit contains approximately 500 employees, of which number 243 havedesignated or selected petitioner as their bargaining representative."We find no merit in the Employer's position. It is clear that a peti-tioner need not establish its majority status in advance of an election.5At the petition stage of the proceeding, all that is necessary is that thepetitioner place the employer on notice of its claim to majority repre-sentation.And we have held that the filing of a petition in itself meetsthat requirement .6Moreover, Petitioner specifically apprised theEmployer of its majority claim by its letter of March 12, 1946, re-questing exclusive recognition.The provision in the petition for astatement as to the showing of the labor. organization is merely to helpthe Board or its agent to determine administratively whether there is aprobability that the petitioner maybe selected by a majority. Indeed,the election results have vindicated the Regional Director's judgmentin that connection.Accordingly, we shall dismiss the Employer'smotion to dismiss the petition on this ground.3MatterofMichiganProducers'Dairy Company,68 N. L.R. B. 6, and cases citedtherein.4Matter of Air Utilities, Inc, 70N. L. R.B 887,and cases cited therein.° Beebe Corporation v. Millis,et al.,58 Fed.Supp. 993.°Matter ofChicago Bridge and IronCo.,68 N. L.R. B. 470,and cases cited therein. LANDIS MACHINE COMPANY, INC.285For reasons stated by us in the0. D. Jenningscase,7 we also find nomerit in the Employer's objection to the absence of evidence in therecord as to the number of employees who have designated the Peti-tioner as their exclusive representative for collective bargainingpurposes.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties,that allproduction and maintenance employees of the Employer, includingsweepers but excluding janitors, foundry and pattern shop employees,draftsmen,office and clerical employees, watchmen,plant-protectionemployees,and all supervisory employees with authority to hire, pro-mote, discharge,discipline, or otherwise effect changes in the statusof employees,or effectively recommend such action,constitute a unitappropriate for the purposes of collectivebargainingwithin themeaning of Section 9(b) of the Act."V. THE DETERMINATION OF REPRESENTATIVESThe results of the election held previous to the hearing show thatthe Petitioner has secured a majority of the valid votes cast.Underthese circumstances, we shall certify the Petitioner as the collectivebargaining representative of the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that International Union, United Automo-bile, Aircraft & Agricultural Implement Workers of America (UAW-CIO) has been designated and selected by a majority of all productionand maintenance employees of Landis Machine Company, Inc.,Waynesboro, Pennsylvania, including sweepers but excluding jani-tors, foundry and pattern shop employees, draftsmen, office and cler-ical employees, watchmen, plant protection employees, and all super-visory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, as their representative for thepurposes of collective bargaining, and that, pursuant to Section 9(a) of the Act, the said organization is the exclusive representative ofall such employees for the purposes of collective bargaining with re-spect to rates of pay, wages, hours of employment, and other condi-tion's of employment.Matterof 0 D Jennenq.a& Company,68 N L It B 516sThe election was held among employees in this unit.